Title: General Orders, 3 August 1778
From: Washington, George
To: 


          
            Head-Quarters White-Plains Monday Augt 3rd 1778.
            Parole Alexandria—C. Signs Boxford. Cambridge.
            
          
          The Connecticutt Militia Light-Horse commanded by Captain Skinner are discharged and
            have his Excellency’s thanks for their good Services.
          At a General Court Martial whereof Coll Stewart was President July 29th 1778—Lieutenant
            Coll Regnier tried 1st—For leaving his Regiment when alarmed by the firing of the
            Patroles upon the lines on the morning of the 29th of June last and not joining it again
            ’till the Alarm was over—2ndly For purchasing a horse from a soldier which properly
            belonged to the Continent—3rd for treating Adjt Sackett in an unofficer and
            ungentlemanlike manner. The Court having considered the
            Charges and the Evidence are unanimously of opinion that Lieutt Coll Regnier is not
            guilty of either of the Charges exhibited against him, and are farther of opinion, that
            they are groundless, vexatious and dictated by private Pique & Malice; They do
            acquit him with honor.
          At the same Court Martial July 31st Captn Silleron acting as a Volunteer in the 4th
            New-York Regiment was tried 1st—For calling Adjutant Sackett a Liar and drawing his
            sword on him when unarmed—2ndly for insinuating that he was a Coward and challenging him
            to fight a Duel—The Court having considered the first Charge and Evidence are of Opinion
            that Captn Silleron is guilty thereof, but as the Abuse was reciprocal and as Captain
            Silleron could not mean by drawing his sword to take Advantage of Mr Sackett’s being
            unarmed—The Court think the Punishment of lying in Arrest (a punishment pointed out in
            the Articles of War of which his Crime is a breach and which Captn Silleron has already
            suffered) is adequate to the fault he has committed; They are likewise of opinion that
            Captain Silleron is guilty of the second Charge exhibited against him, but as the
            Challenge was given by him immediately, as it proceeded from the instantaneous
            Resentment of an incensed Gentleman and was not sent on cool reflection; the Court are
            of opinion that Captain Silleron has not been guilty of a breach of the Article of War
            which prohibits sending challenges and do determine that he does not merit Censure.
          Likewise Lieutenant Norton of the 2nd Pennsylvania Regiment tried for entering the
            Encampment of the 3rd Pennsylvania Regiment in Company with several others in a riotous
            and mutinous manner and for attempting to enter Coll Craige’s house between the hours of
            twelve and one in the morning of the 4th of June with a drawn sword &
            unanimously acquitted of the Charge exhibited against him.
          
          His Excellency the Commander in Chief approves the sentences. Coll David Hall is
            appointed President of the Court-Martial now sitting, vice, Coll
            Stewart.
          Major Oliver is appointed Inspector in General Nixon’s Brigade & is to be
            respected accordingly.
        